NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT JOHN MARTINEZ,                           No.    18-15830

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00319-LJO-JLT

 v.
                                                MEMORANDUM*
K. TOOR; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      California state prisoner Robert John Martinez appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2012) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We

affirm.

      The district court properly dismissed Martinez’s action because Martinez

failed to allege facts sufficient to state a plausible claim for relief. See Toguchi v.

Chung, 391 F.3d 1051, 1056-57 (9th Cir. 2004) (setting forth elements for a

deliberate indifference claim); see also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th

Cir. 2010) (although pro se pleadings are to be construed liberally, a plaintiff must

present factual allegations sufficient to state a plausible claim for relief).

      The district court did not abuse its discretion by denying leave to amend

Martinez’s deliberate indifference claims because amendment would be futile. See

Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth

standard of review and explaining that a district court “acts within its discretion to

deny leave to amend when amendment would be futile”). Given that no federal

claims remained in the case, the district court did not err by denying leave to add

state law claims. See 28 U.S.C. § 1367(c)(3) (permitting district court to decline to

exercise supplemental jurisdiction if it has “dismissed all claims over which it has

original jurisdiction”).

      AFFIRMED.




                                            2                                    18-15830